Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 1 of 12

STRICT OF MISSISSIPPI

    

AFFIDAVIT IN SUPPORT OF THE FACTS, Rebutting the Presumption of Presumption

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF MISSISSIPPI a
EASTERN DIVISION
Moffett, et al.,

v. 2:19-CV-00193-HSO-MTP

Pennymac, et al.,

 

We do formally challenge your presumption of presumption

 

An affidavit based on either firsthand knowledge, events, experience, and or observations:

I. Clarifying the public record
1. According to Oxford Learner’s Dictionary, Presumption (law) refers to the act of
supposing that something is true, although it has not yet been proved [a Lie, I E:
either it is true or it is not it can’t be a maybe!] or is not certain. Hence, the
presumption is a supposition based on a policy of law and not just upon facts (or

evidence).

2. Yet in the United States of America, even in the state of Mississippi the Court is
supposed to rely on facts and conclusions of law, and the United States, the law is
the common law of the Bill of Rights of the United States Constitution.

i. The Bill of Rights is founded on the common law, securing within
that law to, any person citizen or not, who is involved a controversy

of greater the $20 to a trial by common law, this is fact.
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 2 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

ii. If in the Bill of Rights, is the right to fair and impartial trial, but no
. distinction as to whether or not it is a criminal, civil, administrative,
statutory, legislative, military, and/or otherwise trial.
3. In the instant matter provided for service to the Court documenting our practice of
dissipation, and the Court has participated in an act of Gatekeeping, Gatekeeping

is defined as: The activity of controlling, and usually limiting, general access to
something.

4. We find that the Courts are well knowledgeable, the administrative office of the
United States Courts, has utilized the Office of the clerk, to impede our access via
presumptions, and we object.

IL. Elements of gatekeeping and fraud upon the Court:

1. The Court permitted for opposing party to file an amended complaint, a complaint
that was specifically dealing with an arbitration award, and whether or not it
should be vacated by the Court.- see: 9 USC 9, 10, 11.

2. This places the matter within the jurisdiction of the federal arbitration act, which
has no provision under the aforementioned congressional ACT for combining
civil litigation with the exception clause prescribed under the aforementioned
statute.

3. The Court, being versed in the law and knowledgeable of the statute and the
statutes requirements ignored the statute, only do requirements of the statute. By
going so others have relied upon the Court’s attention as subjugation of the statute,
thereby it at no time explained his rationale and or reasoning for such reliance, to
the detriment, harm, and disadvantage of the petitioner(’s) either collectively or

individually.
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 3 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

4. The Court this is what the apparent sole intent on preventing the petitioner’s from
having the matter dismissed, with prejudice as required by law. For the opposing
party by and through the alleged counsel, as no power of attorney has been placed
into the record verifying that these individuals who have claimed that they are
representative of a party who has never made an appearance in this matter, having
filed an identical complaint in a different state bringing forth a very same claim,
demanding a very same remedy as was done here, and you for giving an
opportunity to remedy that mistake after the information was placed on the record
that such a violation of law “Nope. This is not proper. The plaintiff cannot get two
bites at the same apple. In response to the second lawsuit, one only need to advise
the court of the duplicate filing (although some court clerks actually catch this and
bring the file up to the judge on the trial date).”

5. It appears that there is a lot of understanding, as it doesn’t matter that the first
judge decided on the case, what matters is that individuals were having to defend
against the exact same nonsense into the jurisdiction that the exact same time, this
is called double jeopardy. As there is a penalty associated with defending both
matters (first the act of having to defend against the a claim is a penalty, because
time expense and energy is utilized, second the fact that a matter is pending before
a another jurisdiction for the exact same cause of action, involving the exact same
contract, by the exact same parties, is illegal, unconstitutional, and unlawful).

6. The intent behind action and or prove claims, was to burden the counter-plaintiffs

by having them defend against two separate matters into separate jurisdiction
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 4 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

separate jurisdiction, which is the very definition of violation of the Double
Jeopardy Clause which is part of the due process provisions of the Bill of Rights.

7. We will prove that the responding party’s had the intent to do these things, as the
record provides ample proof as to their event, we need to prove that there was an
agreement between the parties to accomplish a specific goal.

Conspiracy against rights equaling the fraud upon the court:

8. The court in its infinite wisdom promoted the opposing party as noted the
following amended complaint, problem knowledgeable one of the defendants was
confined in a penal institution (later exonerated, charges brought in that formal
matter dismissed due to lack of evidence), and that challenge to the manner of
service of process upon that individual was presented the court and to the present
day never address.

9. The very same court announced in its motion denying summary judgment of a
partial nature, that the parties had not been properly served so it guessed. There
has been no correction of the record, no evidence presented the court providing
proof that service was proper, and the courts own very order vindicated the
counter-plaintiff’s contention that they have not been properly served. Yet the
court of the court, without a no request being placed before the court,
documenting proper service. The respondents was to request anew, as ordered by
the court which required notification, no notification exist. Without any service of
process of the new request for default by the clerk at the request of the
respondents, issued a default against each of the counter-plaintiff’s, doing so the

day prior to the court scheduling the unlawful bench-trial.
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 5 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

10.

11.

12.

As the court noted, if all the parties have not been properly served, and there is no
evidence in the record to validate such service, in fact the evidence in the record
invalidates the method and manner of service utilized by the respondents, then
there could be no trial date setting, there could be no issuance of any type of
default, and or borders of the court upon the parties, and self-service admin proper.
We have challenged the service of process, the court has agreed that there are
questions regarding the service of process, but like a steamroller, it is deciding to
ignore the rights of the counter-plaintiffs all in an effort to get a judgment by
default as a result of its conspiracy what the counter defendant.

This court has received a notice of change of address, has been provided a lawful
address in which to communicate with one of the counter-plaintiffs with whom
the court has specifically decided to discriminate against. In an effort to cause
stress, harassment, agitation and to abuse the process of access, the court
continues to deliver mail contrary to the legal mail instructions provided. The
address provided the court is the very same address registered with the United
States Postal Service, that is provided for under provision G of the domestic
postal manual otherwise known as DMM. The court has intentionally and
deliberately failed to communicate any conflict with either an address, and or
address the issue of the timely filing and mailing of the counterclaim and instant
matter. All for the financial game of the judicial officers, the court system, and the

counter-defendant.
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 6 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

13.

14,

The law provides that a pro se litigants are to be held to a less stringent standard
than that of studied attorneys, learned students of law, yet the court’s failure to
address the concerns of the petitioners, failure to answer questions, and failure to
address the challenge to its jurisdiction which is permissible when two identical
claims are brought into two different jurisdictions involving the same parties,
same matter, same issue, the same contract, the same dispute. ‘Challenge to the
Jurisdiction is proper, and by law the court can’t to move unless it address the
issue and does so on the record, and by not doing so, this has given support to the
claim of intentional and deliberate deception, and fraud upon the court, upon the
public, and upon the counter-plaintiff.

The court issues an order setting a trial date, and specifically stating that it will
PROCEED WITH A BENCH TRIALS OVER THE OBJECTIONS OF THE
PARTIES, WHO HAVE DEMANDED A COMMON-LAW TRIAL BY JURY.
It sets a court date, the day after the clerk of the court has issued a default claim
against all of the counter plaintiff’s, this is amazing. Obviously the court will say
that it did not know, it was unaware of the clerk actions the day prior. This is very
difficult to believe, because the court issued an order denying the request for
partial default judgment against the parties, because it stated that the parties
had not been properly served in its opinion, and or that service was in
question, so upon what basis was the clerk of the court issuing an order for
default (and yes the clerk’s entry is in order on an administrative level)? When
the court had already issued an order respecting the exact same issue? It is

believed that it appears that the court and the clerk along with the opposing parties
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 7 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

have conspired to arrange to have the matter dismissed at the next hearing
whereby the court has ordered the parties to be present, knowing that anyone who
is over 80 miles from the courts then you are not required to be present in the
physical form but may be present before the court without submitting to the
court’s jurisdiction via telephone communication. The court has not notified any
of the pro se parties of their right to be present telephonically, even when one:
party is over 2800 miles away, this was intentional, how so?
a. Because it was the court who noted on the record along with its so-
called magistrate, that the pro se parties were not knowledgeable
the rules of the court, in fact ignorance of rules should not be a
disability or impairment, as the courts are there and in place to
assist in situations such as this. The complexities of this matter, the
fact that this matter involves issues of fact and law respecting the
interpretation of law and statute, and that one of the parties has
petition the court for counsel to represent their interests involving
these complicated and detailed matters, the court has intentionally
allowed members of the public, citizens of various states to have
their rights infringed upon and has condoned by its acts and/or
interactions such conduct and we must object. It is our opinion that
the court has been highly prejudicial towards these counter-
plaintiffs and we object.

III. Postponement is warranted and objection as to the lake motions filing:
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 8 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

1. as noted the opposing party have learned counsel, they are aware of the filing
deadlines, and yet they continue to file motions into this matter, I thought/we
thought that the court was following a set of rules. It appears that we are
unfamiliar with these rules of the court and we must ask the court to point out
precisely which rules it is following? And if it is following these rules how come
there has been deviation from the set rules and parameters which the court is
following. We have made our federal questions very clear before the court each,
we have challenged jurisdiction, we have challenged service of process, we have
challenged communication between the clerk and the parties, we have challenged
the double jeopardy issue, and we have challenged the courts refusal to recognize
our counterclaim and complaint. Each one of these challenges it appears the court
has taken personal offense to which is prohibited from doing so by law we must
object to such unbecoming conduct, as it does not represent the sanctity of the
craft.

It appears the court is aiming to get a conspiracy judgment against the parties so
that it can have its cohorts, fellow officers of the court, the Department of Justice
proceed to bring baseless charges against the counter-plaintiff’s. This court and its
sister-court in Virginia has already participated in violating the rights of a member
of the counter-plaintiffs, even forcing by court order, to serve documents upon
one of the members of this class/group, in violation of every known law of due
process. Your jurisdiction has been challenged only to be ignored, because as we
mentioned earlier, the courts will do whatever the courts will do ‘damn-the-law’

or the heavens from which they came””.
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 9 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

2. We made note to the court that the United States Postal Service was interfering
with the passage of the mails, we provided our petition to the court for it to order
subpoenas only to be ignored by the court. We have served our subpoenas upon
the parties for which to gather information to be ready for the unlawful trial
scheduled by this court, so that we can call and present witnesses in our defense
and an offense to prove that the court is acting in violation of law and due process.
This court has not even attempted to address the issue of our right to subpoena
witnesses. This court has not even attempted to address the issue of our right to
subpoena the clerk style manual, and or the court’s financial records which by law
we have the right to do so if we are challenging the court’s jurisdiction. For
instance, this court receives an annual budget, Congress as a result of the taxes
paid by the counter-plaintiffs i.e. the petitioner’s, contribution ‘PENAL N Nature’
present such a budget to the “Administrative Office of the United States Courts”,
who then distributed to the respective courts according to their financial needs.
This budget provided this court as part of the records maintained by the courts
administrative offices located within the facility where the court resides, as well
as at the administrative office of the United States courts at Washington DC. We
have the absolute right to challenge the fact that this court has attempted to solicit
monies in addition to those fees which covers the filing of documents, the salaries
of employees, stationery supplies, security, maintenance, equipment, and the like
is actionable. The requiring of a fee to access the court, which is already covered
by tax revenues collected from the counter-plaintiffs amounts to double jeopardy.

However, it is our claim and our charge that this double jeopardy is participated
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 10 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

and perpetuated throughout the justice system which appears by nature to be
criminal in instances such as this. This court will ignore each of these claims,
because it has done so in the past, however, by law, we must bring forth our
claims and place them on the record of this matter, since this court claims,
professes, alleges to be, “a court of record”.

3. Like all of the bodies that it has quoted from, this court has placed its statements
on the record, being either fact or conclusion of law, and has blocked every single
rebuttal placed on the record to those baseless statements by the court. The same
thing as occurred in Virginia, and the courts have been creating a reputation for
SITCOMM ARBITRATION ASSOCIATION that it has failed to participate in
any of the matters for which it has been brought in as a claimant and/or an
opposing party. Which is very inaccurate, as we have not walked away, back
down, and/or stopped addressing the courts, as the right to counsel is not subject
to scrutiny. There are 10 active appeals that are pending before the several appeals
courts throughout the United States, because these lawsuits brought by these
attorneys, and allowed by these judges was an active scheme to interfere with our
ability to be licensed and bonded federally, to have insurance to protect our
interest.

4. What the courts and the opposing parties have done, is they have allowed parties
to bring forth civil litigation and a motion to vacate an arbitration award
proceeding, which has been held to be a summary disposition proceeding only. In
fact, the Supreme Court has held that in summary disposition proceedings such as

a motion to vacate, there can be no exceptions added to these proceedings if it is
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 11 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

not spelled out specifically within the provisions of the FEDERAL
ARBITRATION ACT section on vacating awards. Archer was a unanimous
decision making that the law of the court, yet these courts have been ignoring the
Supreme Court’s intent, the congressional intent, the will of the people, and the
contract between the parties, and we object.

5. Let’s not forget that the opposing party has admitted to receiving the
contract, admitted to having a prior relationship and/or contract with the parties,
admitted to receiving the notice of arbitration, all in the very same petition,
stated that they never received the documents that they placed on the record
admitting that they received. We highlighted this knowing contradiction and false
statement placed on the record which invalidates their entire claim, and yet the
court chooses to ignore. This is why we’ve asked for a trial by jury, because no
reasonable jury can ignore the facts, this court has done everything within its
power to prevent us from having our trial by jury as the law requires, and we

object.

So, May each of these be construed as are stated claims, may they also be construed as binding

and necessary issues to be responded to with facts AND conclusions of actual law.

Verification: the aforementioned is present at this body as stated and is ascribe, and or attested

before God the original notary of which fact no one can lawfully and or legally refute, on this the
Case 2:19-cv-00193-HSO-MTP Document 251 Filed 07/14/21 Page 12 of 12

AFFIDAVIT CHALLENGING JURISDICTION AND CONTINUAL OBJECTION

13" of July 2021 as such, with penalties under divine retribution if it is to the contrary, so help us
God.”””””
s:/ p.p. Sandy Goulette
s:/ p.p. Sitcomm Arbitration Association
s:/ p.p. “Eeon”
s:/ p.p. Rance Magee
s:/ p.p. Brett “EeoN” Jones
s:/ p.p. Kirk Gibbs
s:/p.p. Ronnie Kahapea

s:/ p.p. Mark Johnson

CERTIFICATE OF SERVICE

I, Mark Moffett certify that the aforementioned was mailed via United States Postal
Service to the following:

United States District Court

Southern District of Mississippi

701 N Main Street

Hattiesburg, MS 39401-3410
On this 13" day of July 2021.

/s/ Mark Moffett
